Exhibit 10.31


Form of 2017 Performance Share Unit
Award Agreement
January 1, 2017





--------------------------------------------------------------------------------





Ameren Corporation
2017 Performance Share Unit Award Agreement
THIS AGREEMENT, effective January 1, 2017, represents the grant of Performance
Share Units by Ameren Corporation (the “Company”), to the Participant set forth
in the Notice of 2017 Performance Share Unit Award (“Notice”), pursuant to the
provisions of the Ameren Corporation 2014 Omnibus Incentive Compensation Plan
(as the same may be amended from time to time, the “Plan”). The Notice is
included in and made part of this Agreement.
The Plan provides a description of the terms and conditions governing the
Performance Share Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms will completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms will
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.
Notice of Grant. The Notice, as attached hereto, sets forth the Target Number of
Performance Share Units and the Performance Period.

2.
Performance Grid. The number of Performance Share Units payable to the
Participant under this Agreement will be determined in accordance with the
following grid based on Company performance during the Performance Period. If
the actual performance results fall between two of the categories listed below,
straight-line interpolation will be used to determine the amount earned. Payouts
that otherwise would have been more than 100% of Target will be capped at Target
if the Company’s total shareholder return (“TSR”) is negative over the
three-year period. TSR shall be calculated in the manner set forth in Exhibit 1
hereto and compared to the peer group identified in Exhibit 1.

Ameren’s Percentile in
Total Shareholder Return vs. Utility Peers
During the Performance Period
Payout—Percent of Target
Performance Share Units Granted
90th percentile +
200%
70th percentile
150%
50th percentile
100%
30th percentile
50%
<30th percentile but three-year average earnings per share (“EPS”) as defined in
the Executive Incentive Plan for Officers (“EIP”) reaches or exceeds the average
of the EIP threshold levels for the calendar years in the Performance Period
30%
<30th percentile and three-year average EPS1 as defined in the EIP does not
reach the average of the EIP threshold levels for the calendar years in the
Performance Period
0% (no payout)

3.
Calculation of Performance Share Units. The Committee will determine the number
of Performance Share Units payable to the Participant based on the performance
of the

_________________________
1GAAP EPS achievement levels could be adjusted to include or exclude specified
items of an unusual or non recurring nature as determined by the Committee at
its sole discretion and as permitted by the Plan.


- 1 -

--------------------------------------------------------------------------------





Company during the Performance Period, calculated using the performance grid set
forth in Section 2 of this Agreement. Subject to Sections 4 and 8, payment of
any Performance Share Units determined pursuant to this Section is expressly
conditioned upon continued employment from the first day of the Performance
Period through the payment date (as determined in Section 5) (the “Vesting
Period”). The Participant expressly agrees that no Performance Share Units shall
be considered earned under applicable law until the last day of the Vesting
Period. Notwithstanding anything in this Agreement to the contrary, the value of
vested Performance Share Units, if any, paid to the Participant under this
Agreement shall in no event exceed 1.2% of the Company’s cumulative GAAP Net
Income for the Performance Period, as determined by the Committee in its sole
discretion, subject to the maximum payout amount set forth in Section 4.03(e) of
the Plan and the Committee’s right to adjust payment downwards pursuant to
Section 12.06 of the Plan.
4.
Vesting of Performance Share Units. Subject to provisions set forth in Section 8
of this Agreement related to a Change of Control (as defined in the Second
Amended and Restated Ameren Corporation Change of Control Severance Plan, as
amended (the “Change of Control Severance Plan”)) of the Company, Section 9 of
this Agreement relating to termination for Cause (as defined in the Change of
Control Severance Plan), and Section 10 of this Agreement relating to
Participant’s obligations, the Performance Share Units will vest as set forth
below:

(a)
Provided the Participant has continued employment through such date, one hundred
percent (100%) of the calculated Performance Share Units will vest on the
payment date; or

(b)
Provided the Participant has continued employment through the date of his death
and such death occurs prior to the payment date, the Participant will be
entitled to a prorated award based on the Target Number of Performance Share
Units set forth in the Notice to this Agreement plus accrued dividends as of the
date of his death, with such prorated number based upon the total number of days
the Participant worked during the Performance Period; or

(c)
Provided the Participant has continued employment through the date of his
Disability (as defined in Code Section 409A), and such Disability occurs prior
to the payment date, one hundred percent (100%) of the Performance Share Units
he would have received had he remained employed by the Company through the
payment date, based on the actual performance of the Company during the entire
Performance Period; or

(d)
Provided the Participant has continued employment through the date of retirement
(as described below) and such retirement occurs before the payment date if the
Participant retires at an age of 55 or greater with five (5) or more years of
service (as defined in the Ameren Retirement Plan, as supplemented and amended
from time to time), the Participant is entitled to receive a prorated portion of
the Performance Share Units that would have been earned had the Participant
remained employed by the Company for the entire Vesting Period, based on the
actual performance of the Company during the entire Performance Period, with the
prorated number based upon the total number of days the Participant worked
during the Performance Period.

Notwithstanding anything in this Agreement to the contrary, no Performance Share
Units will be paid to the Participant, nor shall the Participant be entitled to
payment, if the Participant’s employment with the Company terminates during the
Vesting Period for any reason other


- 2 -

--------------------------------------------------------------------------------





than death, Disability, retirement as described above, or on or after a Change
of Control in accordance with Section 8.
5.
Form and Timing of Payment. All payments of vested Performance Share Units
pursuant to this Agreement will be made in the form of Shares. Except as
otherwise provided in this Agreement, payment will be made upon the earlier to
occur of the following:

(a)
February of the calendar year immediately following the last day of the
Performance Period or as soon as practicable thereafter (but in no event later
than March 15 of the calendar year immediately following the last day of the
Performance Period);

(b)
The Participant’s death or as soon as practicable thereafter (but in no event
later than March 15 of the calendar year following the year in which the
Participant’s death occurred).

Fractional Performance Share Units that constitute less than a single share may
be rounded to the nearest full Share or converted to cash, at the Company’s
option.
6.
Right as Shareholder. Except as specifically set forth in this Agreement, the
Participant shall not have voting or any other rights as a shareholder of the
Company with respect to Performance Share Units. The Participant will obtain
full voting and other rights as a shareholder of the Company upon the payment of
the Performance Share Units in Shares as provided in Section 5 or 8 of this
Agreement.

7.
Dividends. The Participant shall be entitled to receive dividend equivalents,
which represent the right to receive Shares measured by the dividend payable
with respect to the corresponding number of Performance Share Units. Dividend
equivalents on Performance Share Units will accrue and be reinvested into
additional Performance Share Units throughout the three-year Performance Period.
The additional Shares will be paid as set forth in Section 5 or 8 of this
Agreement. Participants will not be entitled to any dividend equivalent amount
on Performance Share Units covered by this Agreement which are not ultimately
earned.

8.
Change of Control.

(a)
Company No Longer Exists. Upon a Change of Control which occurs on or before the
last day of the Performance Period in which the Company ceases to exist or is no
longer publicly traded on the New York Stock Exchange or the NASDAQ Stock
Market, Sections 2, 3, 4 and 5 of this Agreement, unless otherwise provided,
shall no longer apply and instead, the amount distributed under this Award shall
be based on the Target Number of Performance Share Units awarded as set forth in
the Notice to this Agreement plus any accrued dividends and interest as follows:

(i)
The amount underlying this Award as of the date of the Change of Control shall
equal the value of one Share based on the closing price on the New York Stock
Exchange on the last trading day prior to the date of the Change of Control
multiplied by the sum of the Target Number of Performance Share Units awarded as
set forth in the Notice to this Agreement plus the additional Performance Share
Units attributable to accrued dividends as of the date of the Change of Control;

(ii)
Interest on this Award shall accrue based on the prime rate (adjusted on the
first day of each calendar quarter) as published in the “Money Rates” section in
the



- 3 -

--------------------------------------------------------------------------------





Wall Street Journal from the date of the Change of Control until this Award is
distributed or forfeited;
(iii)
If the Participant remains employed with the Company or its successor until the
last day of the Vesting Period, this Award, including interest, shall be paid to
the Participant in an immediate lump sum in January of the calendar year
immediately following the last day of the Performance Period, or as soon as
practicable thereafter (but in no event later than March 15 of the calendar year
immediately following the last day of the Performance Period);

(iv)
If the Participant retired (as described in Section 4(d) of this Agreement) or
terminated employment due to Disability prior to the Change of Control under
Section 8(a) of this Agreement, the Participant shall immediately receive
payment under this Award upon such Change of Control;

(v)
If the Participant remains employed with the Company or its successor until his
death or Disability which occurs after the Change of Control and before the last
day of the Vesting Period, the Participant (or his estate or designated
beneficiary) shall immediately receive payment under this Award, including
interest (if any), upon such death or Disability;

(vi)
If the Participant has a qualifying termination (as defined in Section 8(c) of
this Agreement) before the last day of the Vesting Period, the Participant shall
immediately receive payment under this Award, including interest (if any), upon
such termination; and

(vii)
In the event the Participant terminates employment before the end of the Vesting
Period for any reason other than as described in Sections (iv), (v) or (vi)
above, this Award, including interest (if any), the Participant shall not
receive payment of, nor shall be entitled to payment for, any Performance Share
Units.

(b)
Company Continues to Exist. If there is a Change of Control of the Company but
the Company continues in existence and remains a publicly traded company on the
New York Stock Exchange or the NASDAQ Stock Market, the Performance Share Units
will pay out upon the earliest to occur of the following:

(i)
As set forth in Section 5 of this Agreement in accordance with the vesting
provisions of Sections 4(a), (b), (c) and (d) of this Agreement; or

(ii)
If the Participant experiences a qualifying termination (as defined in Section
8(c) of this Agreement) during the two-year period following the Change of
Control and the termination occurs during the Performance Period, one hundred
percent (100%) of the Performance Share Units he would have received had he
remained employed by the Company for the entire Vesting Period based on the
actual performance of the Company during the entire Performance Period. Such
Performance Share Units will vest on the last day of the Performance Period and
the vested Performance Share Units will be paid in Shares in January of the
calendar year immediately following the last day of the Performance Period or as
soon as practicable thereafter (but in no event later than March 15 of the
calendar year immediately following the last day of the Performance Period).

(c)
Qualifying Termination. For purposes of Sections 8(a)(vi) and 8(b)(ii) of this
Agreement, a qualifying termination means (i) an involuntary termination without
Cause, (ii) for



- 4 -

--------------------------------------------------------------------------------





Change of Control Severance Plan participants, a voluntary termination of
employment for Good Reason (as defined in the Change of Control Severance Plan)
or (iii) an involuntary termination that qualifies for severance under the
Ameren Corporation Severance Plan for Ameren Employees (as in effect immediately
prior to the Change of Control).
(d)
Termination in Anticipation of Change of Control. If a Participant qualifies for
benefits as provided in the last sentence of Section 4.1 of the Change of
Control Severance Plan, or if a Participant is not a Participant in the Change
of Control Severance Plan but is terminated within six (6) months prior to the
Change of Control and qualifies for severance benefits under the Company’s
general severance plan and the Participant’s termination of employment occurs
before the calculated Performance Share Units are paid, then the Participant
shall receive (i) upon a Change of Control described in Section 8(a) of this
Agreement, an immediate cash payout equal to the value of one Share based on the
closing price on the New York Stock Exchange on the last trading day prior to
the date of the Change of Control multiplied by the sum of the Target Number of
Performance Share Units awarded as set forth in the Notice to this Agreement
plus the additional Performance Share Units attributable to accrued dividends or
(ii) upon a Change of Control described in Section 8(b) of this Agreement, the
payout provided for in Section 8(b) of this Agreement.

9.
Termination for Cause. No distribution of any Shares will be made in the event
of a termination of employment for Cause at any time prior to payout of the
Shares.

10.
Participant Obligations.

(a)
Detrimental Conduct or Activity. If the Participant engages in conduct or
activity that is detrimental to the Company, including but not limited to
violating Sections 10(b) and 10(c) of this Agreement, after the Performance
Share Units are paid, or if the Company learns of the detrimental conduct or
activity after the Performance Share Units are paid, and such conduct occurred
less than one year after the Participant’s employment with the Company ended,
the following shall apply.

(1)
If the Participant retired, the Participant shall not be entitled to receive
payment of any Shares that would otherwise be payable to the Participant with
respect to the last award of Performance Share Units granted to the Participant
before his termination of employment due to retirement.

(2)
In all other cases, the Participant shall repay to the Company the equivalent of
the value of Shares received as of the payment date determined under Section 5
of this Agreement within thirty (30) days of receiving a demand from the Company
for the repayment of the award.

Finally, the Company shall be entitled to an award of attorneys’ fees incurred
with securing any relief hereunder and/or pursuant to a breach or threatened
breach of Sections 10(b) and 10(c).
(b)
Confidentiality. Participants, by virtue of their position with the Company,
have access to and/or receive trade secrets and other confidential and
proprietary information about the Company’s business that is not generally
available to the public and which has been developed or acquired by the Company
at considerable effort and expense (hereinafter “Confidential Information”).
Confidential Information includes, but is not limited to, information about the
Company’s business plans and strategy, environmental strategy,



- 5 -

--------------------------------------------------------------------------------





legal strategy, legislative strategy, finances, marketing, management,
operations, and/or personnel. The Participant agrees that, both during and after
the Participant’s employment with the Company, the Participant:
(1)
will only use Confidential Information in connection with the Participant’s
duties and activities on behalf of or for the benefit of the Company;

(2)
will not use Confidential Information in any way that is detrimental to the
Company;

(3)
will hold the Confidential Information in strictest confidence and take
reasonable efforts to protect such Confidential Information from disclosure to
any third party or person who is not authorized to receive, review or access the
Confidential Information;

(4)
will not use Confidential Information for the Participant’s own benefit or the
benefit of others, without the prior written consent of the Company; and

(5)
will return all Confidential Information to the Company within two business days
of the Participant’s termination of employment or immediately upon the Company’s
demand to return the Confidential Information to the Company.

(c)
Non-Solicitation. The Participant agrees that, for one year from the end of the
Participant’s employment, the Participant will not, directly or indirectly, on
behalf of the Participant or any other person, company or entity:

(1)
market, sell, solicit, or provide products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity that: (i) is a customer or potential customer of the Company during the
twelve (12) months prior to the Participant’s termination of employment and (ii)
with which the Participant (A) had direct contact with during the twelve (12)
months prior to the Participant’s termination of employment or (B) possessed,
utilized or developed Confidential Information about during the twelve (12)
months prior to the Participant’s termination of employment;

(2)
raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of the Company, or any person who was an employee or
independent contractor of the Company during the 24 months preceding the
Participant’s termination, to leave the employ of, terminate or reduce the
person’s employment or business relationship with the Company; or

(3)
interfere with the performance of any Company employee or independent
contractor’s duties for the Company.

(d)
Acknowledgments and Remedies. The Participant acknowledges and agrees that the
Confidentiality and Non-Solicitation provisions set forth above are necessary to
protect the Company’s legitimate business interests, such as its Confidential
Information, goodwill and customer relationships. The Participant acknowledges
and agrees that a breach by the Participant of either the Confidentiality or
Non-Solicitation provision will cause irreparable damage to the Company for
which monetary damages alone will not constitute an adequate remedy. In the
event of such breach or threatened breach, the Company shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, or other equitable
or extraordinary relief that restrains any further violation or threatened
violation



- 6 -

--------------------------------------------------------------------------------





of either the Confidentiality or Non-Solicitation provision, as well as an order
requiring the Participant to comply with the Confidentiality and/or
Non-Solicitation provisions. The Company’s right to a restraining order, an
injunction, or other equitable or extraordinary relief shall be in addition to
all other rights and remedies to which the Company may be entitled to in law or
in equity, including, without limitation, the right to recover monetary damages
for the Participant’s violation or threatened violation of the Confidentiality
and/or Non-Solicitation provisions. Finally, the Company shall be entitled to an
award of attorneys’ fees incurred in connection with securing any relief
hereunder and/or pursuant to a breach or threatened breach of the
Confidentiality and/or Non-Solicitation provisions.
11.
Nontransferability. Performance Share Units awarded pursuant to this Agreement
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated (a “Transfer”) other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of Performance Share Units is made, or if any attachment,
execution, garnishment, or lien will be issued against or placed upon the
Performance Share Units, the Participant’s right to such Performance Share Units
will be immediately forfeited to the Company, and this Agreement will lapse.

12.
Requirements of Law. The granting of Performance Share Units under the Plan will
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

13.
Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, the minimum statutory amount to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Agreement.

14.
Stock Withholding. With respect to withholding required upon any taxable event
arising as a result of Performance Share Units granted hereunder, the Company,
unless notified by the Participant in writing within thirty (30) days prior to
the taxable event that the Participant will satisfy the entire minimum tax
withholding requirement by means of personal check or other cash equivalent,
will satisfy the tax withholding requirement by withholding Shares having a Fair
Market Value equal to (i) the total minimum statutory amount required to be
withheld on the transaction, or (ii) such other amount as may be withheld
pursuant to the Plan and such withholding would not cause adverse accounting
consequences or costs. The Participant agrees to pay to the Company, its
Affiliates and/or its Subsidiaries any amount of tax that the Company, its
Affiliates and/or its Subsidiaries may be required to withhold as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described.

15.
Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which will be binding upon the Participant.

16.
Continuation of Employment. This Agreement will not confer upon the Participant
any right to continuation of employment by the Company, its Affiliates, and/or
its Subsidiaries,



- 7 -

--------------------------------------------------------------------------------





nor will this Agreement interfere in any way with the Company’s, its
Affiliates’, and/or its Subsidiaries’ right to terminate the Participant’s
employment at any time.
17.
Amendment to the Plan. The Plan is discretionary in nature and the Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any way adversely
affect the Participant’s rights under this Agreement, without the Participant’s
written approval.

18.
Amendment to this Agreement. The Company may amend this Agreement in any manner,
provided that no such amendment may adversely affect the Participant’s rights
hereunder without the Participant’s written approval.

19.
Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Performance Share Units, will be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

20.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

21.
Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.

22.
Section 409A of the Code. This Agreement shall be interpreted in a manner that
satisfies the requirements of Code Section 409A. The Committee may make changes
in the terms or operation of the Plan and/or this Agreement (including changes
that may have retroactive effect) deemed necessary or desirable to comply with
Code Section 409A. The Company makes no representation or covenants that this
Award will comply with Section 409A of the Code.



- 8 -

--------------------------------------------------------------------------------





EXHIBIT 1
Total Shareholder Return
Total Shareholder Return shall be calculated as follows:
ex1031totsharereturn.jpg [ex1031totsharereturn.jpg]
A: 30-trading day average prior to January 1


*In practice, dividends will be treated as having been reinvested quarterly.
Peer Group
The criteria used to develop the peer group for 2017 - 2019 are shown below**:

--------------------------------------------------------------------------------

Assessed on November 30, 2016:
•
Classified as a NYSE Investor Owned Utility within SNL’s SEC/Public Companies
Power Database

•
Minimum S&P credit rating of BBB- (investment grade)

•
Not an announced acquisition target

•
Not undergoing a major restructuring including, but not limited to, a major
spin-off or sale of a significant asset

Assessed as of the quarter ending September 30, 2016:
•
Market capitalization greater than $2 billion

•
Dividends flat or growing over the past 12 month period

--------------------------------------------------------------------------------





- 9 -

--------------------------------------------------------------------------------





**The peer group guidelines were developed to provide objective guidance
regarding the appropriate peer group under the PSUP. The Human Resources
Committee of the Board of Directors may choose to include additional companies
or exclude companies based upon their relevance.
Based on the above, the following are the peer group companies.


Company
Ticker
Company
Ticker
Alliant Energy Corporation
LNT
PG&E Corporation
PCG
Avista Corporation
AVA
Pinnacle West Capital Corporation
PNW
CMS Energy Corporation
CMS
PNM Resources, Inc.
PNM
Consolidated Edison, Inc.
ED
Portland General Electric Company
POR
Edison International
EIX
SCANA Corporation
SCG
Eversource Energy
ES
Southern Company
SO
Great Plains Energy, Inc.
GXP
Vectren Corporation
VVC
IDACORP, Inc.
IDA
WEC Energy Group
WEC
NiSource, Inc.
NI
Xcel Energy, Inc.
XEL
Northwestern Corporation
NWE
 
 





- 10 -